Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/491417 response filed 09/28/2022.     
Claims 1-2, 8, 15-16, 19, 21, 37-39 & 79-80 have been examined and fully considered.
Claims 79-80 have been newly added.

Claim Objections
Claim 1 is objected to because of the following informalities: 
With respect to Claim 1, applicant claims performing one of both of NIA ad DESI- MSI. However, applicant does not claim that they perform the NIA or DESI- MSI on the biopsy sample, only that it is performed. Though it is understood what is intended, this is not crystal clear in the claim language.
Further for Claim 1, applicant has amended the claims to include “wherein a Kras+ tumor is detected to have one or both of increased levels of ppERK1 and pEKR1 when compared to a total ERK protein levels,” and also that, “wherein a Kras+ tumor has increased levels of complex glycerophospholipids and free fatty acids.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, in the “determining” step, 4 lines from the bottom of the claim, applicant claims determining, “altered ERK1 isoforms,” and/d “altered lipid species.” From what has been newly amended into the claims 09/28/2022, it is now unclear if applicant is attempting to limit these “altered,” species to the species in the amendments dated 09/28/2022—ppERK1, pERK1, and complex glycerophospholipids and free fatty acids.” “Altered isoforms” and “altered lipid species,” have a much broader scope than the other terms, and therefore this is confusing/unclear in the claim language.
Further—it is confusing why applicant is comparing them to total ERK level. How would levels of isoforms be increased compared to a level including all isoforms? 
Further, with respect to the claimed ERK isoforms. Applicant has disclosure for “ERK isoforms,” in the instant specification and “phosphor-ERK isoforms,” (paragraph 0184 in instant specification), however it is not seen anywhere, where applicant has disclosure for specifically, “ppERK1 and pERK,” as instantly claimed, and as disclosed it is unclear what applicant intends for these compounds in quotes to refer to. Correction is required.

Claim Interpretation
For Claim 1, applicant has amended the claims to include “wherein a Kras+ tumor is detected to have one or both of increased levels of ppERK1 and pEKR1 when compared to a total ERK protein levels,” and also that, “wherein a Kras+ tumor has increased levels of complex glycerophospholipids and free fatty acids.” 
The above quoted sections seemingly set up the diagnostic conditions for determination of if the lung or kidney cancer is driven by KRAS+ mutation, however as instantly claimed—it is not required that any increased levels are actually found.
Further- it is noted that as instantly claimed in Claim 1 the claim only requires a determination if there are “altered,” levels of ERK1 isoforms or lipid species. As claimed- the levels do not actually need to be altered, one level could be exactly the same as the level measured before it.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-2, 8, 15-16, 19, 21, are rejected under 35 U.S.C. 103(a) as being obvious over KIM in US 20120231965 in view of FELSHER in US 20100261224”.

With respect to Claims 1,16, 19, 21,  KIM teaches a method of determining if a tumor of a patient is driven by a KRAS mutation (KRAS) (In certain embodiments, the present invention comprises signal transduction pathway profiling in combination with detecting (e.g., genotyping for) the presence (or absence) of one or more somatic mutations (e.g., detecting the presence or absence of one, two, three, four, or more mutations resident within the KRAS, BRAF, and/or PIK3CA oncogenes) in tumor tissues or other samples obtained from colorectal cancer patients (paragraph 0010), and more specifically of wherein the tumor is a lung adenocarcinoma including NSCLC(paragraph 0019); Information on the expression and/or activation states of components of signal transduction pathways (e.g., HER1, HER2, HER3, cMET, cKIT, IGF-1R, PI3K, AKT, ERK, SHC, and other pathway proteins) derived from practice of the present invention can be used for colorectal cancer diagnosis, prognosis, and in the design of cancer treatments for colorectal cancer(paragraph 0009), the method comprising: obtaining a sample of a tumor suspected of being KRAS (In certain embodiments, the present invention comprises signal transduction pathway profiling in combination with detecting (e.g., genotyping for) the presence (or absence) of one or more somaticmutations (e.g., detecting the presence or absence of one, two, three, four, or more mutations resident within the KRAS, BRAF, and/or PIK3CA oncogenes) in tumor tissues or other samples obtained from colorectal cancer patients, (paragraph 0010); using a sample biopsy(paragraph 0030) and determining ERK phosphoisoform levels (Non-limiting examples of activation states (listed in parentheses) include:... ERK1 (p-ERK1) (paragraph 0022); In particular embodiments, activation state-dependent antibodies are useful for detecting one or more sites of phosphorylation in one or more of the following signal transduction molecules (phosphorylation sites correspond to the position of the amino acid in the human protein sequence):... ERK1 (e.g., 1185, Y187, T202, and/or Y204) (paragraph 0035); wherein a KRAS+ tumor displays altered ERK1 isoforms and/or altered lipid species relative to a KRAS- tumor or normal tissue (In addition to a multiplexed analysis for a panel of mutations in KRAS and BRAF genes, the level of expression and activation of HER1, HER2, HER3, cMET, cKIT, IGF-1R, PI3K, AKT, ERK and other pathway proteins were determined using the CEER technology. FIG. 1 provides tables which show that KRAS and BRAF mutations were found in “40% (54/136) and “5% (6/136), respectively, in this cohort. The most frequent mutant alleles were G12D (14%) and G13D (13%). FIG. 2
provides a table showing that varying levels of RTKs and associated activation patterns were observed. Levels of phosphorylated AKT and ERK correlated to expression/activation patterns of HER1, CMET, HER3 and the prevalence of each biomarker can be determined (paragraph 0298-0299); FIG. 2 discloses increased levels of PERK in KRAS G13D mutated cells); and providing the determination to the
patient (In certain instances, the methods of the present invention may further comprise a step of providing the result of the comparison obtained in step (d) to a user (e.g., a clinician such as an oncologist or a general practitioner) in a readable format. In some instances, the method may further comprise sending or reporting the result of the comparison obtained in step (d) to a clinician, e.g., an oncologist or a general practitioner, Para. (0102); Information on the expression and/or activation states of components of signal transduction pathways (e.g., HER1, HER2, HER3, cMET, cKIT, IGF-1R, PI3K, AKT, ERK, SHC, and other pathway proteins) derived from practice of the present invention can be used for colorectal cancer diagnosis, prognosis, and in the design of cancer treatments for colorectal cancer, (paragraph 0009).
	KIM does not explicitly disclose determining ERK phosphoisoform levels comprises performing one or both of a nanofluidic proteomic immunoassay (NIA) for ERK phosphoisoforms; and desorption electrospray ionization mass spectrometry imaging (DESI-MSI) for lipid species in the region of from about m/z region 700-1000 and/or about m/z 200-400; determining whether the sample displays altered ERK isoforms and/or altered lipid species relative to a KRAS- tumor or normal tissue.
	FELSHER et al. however is used to remedy this. FELSHER et al. more specifically teaches measuring levels of phosphoisoforms of ERK using NIA (In some embodiments of the invention, protein isoform biomarkers are utilized to determine a characteristic of a tumor, including responsiveness to drug treatment. In some embodiments, detection of the presence of the single phosphorylated ERK2 isoform is indicative of responsiveness to tyrosine kinase inhibitors by the cancer, e.g. by chronic myelogenous leukemia cells (CML). FELSHER et al. also teach that examples of different types of cancer include, but are not limited to,... lung cancer (e.g., non-small cell lung cancer (NSCLC)) (FELSHER, paragraph 0113).
The isoform may be detected by NIA, or by conventional methods. In some embodiments of the invention, samples are analyzed by NIA for a 23 member panel of parameters comprising normalized values for:...
pERK1, ppERK1, (paragraph 0011). FELSHER et al. further teach of measuring abundance levels(paragraph 0018 & 0089), It would have been obvious to one of ordinary skill in the art at the time of the invention to modify KIM with the teaching of FELSHER for the purpose of measuring the levels of ERK phosphoisoforms for determining if a cancer is a Kras-mutated cancer using a highly sensitive and reproducible approach such as NIA due to the need in the art for better methods of screening for cancers(FELSHER, paragraph 0003).

With respect to Claim 2, KIM teaches further of comprising treating the patient in
accordance with the determination (In certain embodiments, the present invention comprises signal transduction pathway profiling in combination with detecting (e.g., genotyping for) the presence (or absence) of one or more somatic mutations (e.g., detecting the presence or absence of one, two, three, four, or more mutations resident within the KRAS, BRAF, and/or PIK3CA oncogenes) in tumor tissues or other samples obtained from colorectal cancer patients. Thus, the present invention can advantageously be used to facilitate the design of personalized therapies for patients with colorectal cancer, (paragraph 0010, 0106). FELSHER et al. also teach of treating with inhibitors of cancer(paragraph 0034).

With respect to Claim 8, FELSHER et al. teach of taking multiple timepoints of the same cancer tumor(paragraph 0009, 0031).

With respect to Claim 15, KIM et al. teaches of further comprising determining whether a sample from the patient displays altered ERK isoforms and/or altered lipid species relative to a KRAS+ tumor or normal tissue at two or more time points over the course of treatment to determine the effectiveness of therapy with respect to markers indicative of KRAS-driven tumorigenesis (A subject can also be monitored at periodic time intervals to assess the efficacy of a certain therapeutic regimen. For example, the activation states of certain signal transduction molecules may change based on the therapeutic effect of treatment with one or more of the anticancer drugs described herein. The subject can be monitored to assess response and understand the effects of certain drugs or treatments in an individualized approach (paragraph 0293). FELSHER et al. teach of taking multiple timepoints of the same cancer tumor to determine tumoroigenesis(paragraph 0009, 0031, paragraph 0077).

2. Claims 37-39 & 79-80 are rejected under 35 U.S.C. 103(a) as being obvious over KIM in US 20120231965 in view of FELSHER in US 20100261224 and further in view of DePHINO in US 20150126580 and further in view of COOK in US 20120295276.

With respect to Claim 37, KIM and FELSHER teach of the claimed invention as shown in the above 103 rejection. KIM et al. also teaches of wherein the tumor is a lung adenocarcinoma (Examples of different types of cancer include, but are not limited to,... lung cancer (e.g., non-small cell lung cancer (NSCLC)), (paragraph 0019). (FELSHER, paragraph 0113).
 If it is unclear that KIM and FELSHER teach of measurement after treatment, DePHINO et al. is used to remedy this. DePHINO teach of a method of treating or reducing a KRAS+ cancer in a subject in need thereof (As follows from the Background section above, there remains a need in the art for methods for diagnosing and treating oncogenic Kras-associated cancers (paragraph 0008), the method comprising: measuring ERK1 phosphoisoforms and/or lipid species in the clinical sample at a first time point (Thus, in one embodiment, the present invention provides a method for diagnosing a cancer associated with an oncogenic Kras mutation in a subject, the method comprising assaying a sample obtained from a subject suspected of having or being at risk of developing said cancer for: (1) an elevated level of expression or activity of one or more polypeptides mediating a function linked to a metabolic pathway that uses glucose or a glucose derivative as a substrate compared to a control sample, wherein an elevated level of expression or activity of said one or more polypeptides indicates that the subject has or is at risk of developing said cancer, and said elevated level of expression or activity is regulated by oncogenic Kras,(paragraph 0072); In a preferred embodiment, a cancer therapy is targeted to one or more Kras cellular signaling transduction pathways. For example, the cancer therapy may comprise administering to a subject one or more inhibitors of a polypeptide selected from the group consisting of... extracellular signal-regulated kinases (e.g., ERK1, ERK2), Para. [0185]; FIG. 7 and FIG. 8 are photographs of Western blots for phospho-Akt, phospho-Erk and phospho-S6 in lysates from iKras p53L/+ PDAC cells pulled off doxycycline treatment for the indicated number of hours (0, 4, 8, 12 or 24) (FIG. 7) and in iKras p53L/+ (iKras-1 and iKras-2) or constitutive LSL-KrasG12D p53L/+ control (LSL-Kras) PDAC cell lines cultured in the presence or absence of doxycycline for 24 hours, (paragraph 0025); Fig. 8 discloses elevated levels of pErk in Kras-mutated cancer); performing a second assay on the clinical sample obtained from approximately the same location on the subject after the subject has been treated with an effective amount of an anti-cancer agent (In a preferred embodiment, a reference sample is obtained from the subject prior to or at the beginning of a cancer therapy, for comparison to a sample obtained from that subject during and/or subsequent to therapy, e.g., in order to determine the efficacy of the therapy. In the latter case, it will be appreciated that the reference sample can be (and generally will be) from a subject comprising an oncogenic Kras gene, Para. {0083]); and measuring ERK1 phosphoisoforms and/or lipid species in the clinical sample obtained from approximately the same location on the subject after the subject has been treated with an anti-cancer agent at a second time point (As provided by the present methods, the efficacy of treatment can be monitored during the course of treatment to determine whether the treatment has been successful, or whether additional (or modified) treatment is necessary, (paragraph 0196); Thus, in one embodiment, the present invention provides a method for diagnosing a cancer associated with an oncogenic Kras mutation in a subject, the method comprising assaying a sample obtained from a subject suspected of having or being at risk of developing said cancer for: (1) an elevated level of expression or activity of one or more polypeptides mediating a function linked to a metabolic pathway that uses glucose or a glucose derivative as a substrate compared to a control sample, wherein an elevated level of expression or activity of said one or more polypeptides indicates that the subject has or is at risk of developing said cancer, and said elevated level of expression or activity is regulated by oncogenic Kras, (paragraph 0172); In a preferred embodiment, a cancer therapy is targeted to one or more Kras cellular signaling transduction pathways. For example, the cancer therapy may comprise administering to a subject one or more inhibitors of a polypeptide selected from the group consisting of...extracellular signal-regulated kinases (e.g., ERK1, ERK2), (paragraph 0185); FIG. 7 and FIG. 8 are photographs of Western blots for phospho-Akt, phospho-Erk and phospho-S6 in lysates from iKras p53L/+ PDAC cells pulled off doxycycline treatment for the indicated number of hours (0, 4, 8, 12 or 24) (FIG. 7) and in iKras p53L/+ (iKras-1 and iKras-2) or constitutive LSL-KrasG12D p53L/+ control (LSL-Kras) PDAC cell lines cultured in the presence or absence of doxycycline for 24 hours, (paragraph 0025); Fig. 8 discloses elevated levels of pErk in Kras-mutated cancer). It would have been obvious to one of ordinary skill in the art to measure levels after treatment as is done in DePHINO in the methods of KIM and FELSHER due to the need in the art for better methods of treating cancers (DePHINO, paragraph 0006-0007). KIM, FELSHER, and DePHINO do not teach of using DESI to measure the fatty acids.
	COOK et al. is used to remedy this. COOK et al. specifically teach of methods of the invention involve analyzing a lipid containing sample using a mass spectrometry technique, in which the technique utilizes a liquid phase that does not destroy native tissue morphology during analysis(abstract), and further of using DESI-MS for phospholipid and fatty acid measurement (paragraph 0006, 0010-11, 0023). It would have been obvious to one of ordinary skill in the art to use DESI-MS to measure glycerophospholipids and fatty acids as is done in COOK in the methods of KIM, FELSHER, and DePHINO due to it’s advantage that it can be used without sample preparation (COOK, paragraph 0005).

With respect to Claim 38, modified DePHINO teach wherein the anti-cancer agent is a fatty acid synthase inhibitor (in a particularly preferred embodiment, an inhibitor targets the expression or activity of an enzyme selected from the group consisting of... FASN, (paragraph 0130); In still another aspect, said enzyme mediates a function in the cholesterol and fatty acid biosynthesis pathway. Preferably, the enzyme is selected from the group consisting of:... fatty acid synthase (FASN), (paragraph 0015).

With respect to Claim 38-39, DePHINO teach wherein the anti-cancer agent is lipogenesis enzyme inhibitor (In a particularly preferred embodiment, an inhibitor targets the expression or activity of an enzyme selected from the group consisting of... FASN, (paragraph 0130).
	With respect to Claims 79-80, COOK et al. teach of detecting lipids species between 700-100 m/z(Figures 1-2).
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
112 rejections are maintained due to the instant amendments which cause further issue.
Applicant argues that the KIM and FELSHER references do not teach of the specific finding of increased levels of ppERK1 and pERK1 when compared to protein level. However, as shown above in the 112 rejections and claim interpretation, as claimed, the claim does not actually require the increase, only that a sample is monitored for possibility of any altered levels. Therefore, this argument is not commensurate in scope with the claims.
With respect to applicant’s arguments about no reference teaching of DESI for Claim 37, the examiner agrees. However, DESI was only used in the alternative before. Therefore, by amending the claims dated 09/28/2022, applicant has changed the scope of the claims, and therefore, a new reference, COOK, is used to teach of DESI as shown above.
All claims remain rejected.
Conclusion
The attached BOBROVNIKOVA et al. reference, “PERK promotes cancer cell proliferation and tumor growth by limiting oxidative DNA damage,” was found during search for these claims and is determined to be relevant. 
	Specifically, BOBROVNIKOVE et al. teach that PERK promotes cancer cell proliferation (meaning in cancerous patient PERK will be higher than in less cancerous patients).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797